DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Frederick Kim on 09/01/2021.
           Claims 2 and 13 are cancelled.
           In claim 3, line 1, replace word "claim 2” with --claim 1--.
 	In claim 14, line 1, replace word "claim 13” with --claim 12--.


The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1.  A connecting device comprising: a first flexible printed circuit including a bonding end in which a plurality of connecting pads are provided, a first base portion, a junction portion extending between the bonding end and the first base portion, and a plurality of traces extending from the first base portion to the bonding end; a first wherein a first support that is attached to the first base portion and supports the first connector, and  31PATENT Attorney Docket No.: TAI/2812USa second support that is attached to the second base portion and supports the second connector.

 	Claim 12. A disk device comprising: a casing; a plurality of magnetic disks disposed in the casing; a plurality of head actuators that include magnetic heads and are rotatably provided in the casing; and a connecting device provided in the casing and connected to the plurality of head actuators, the connecting device including: a first flexible printed circuit including a bonding end in which a plurality of connecting pads are provided, a first base portion, a junction portion extending between the bonding end and the first base portion, and a plurality of traces extending from the first base portion to the bonding end; a first connector that is mounted on the first base portion; a second flexible printed circuit including a bonding end in which a plurality of connecting pads are provided, a second base portion, a junction portion extending between the bonding end and the second base portion, and a plurality of traces extending from the second base portion to the bonding end; and  35PATENT Attorney Docket No.: TAI/2812US a second connector that is mounted on the second base portion, wherein the first connector and the second connector are wherein the connecting device further comprises a first support that is attached to the first base portion and supports the first connector, and a second support that is attached to the second base portion and supports the second connector.


Allowable Subject Matter
4.         Claims 1, 3-12 and 14-20 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A connecting device comprising, a first base portion, a junction portion extending between the bonding end and the first base portion, and a plurality of traces extending from the first base portion to the bonding end; a first connector that is mounted on the first base portion; a second flexible printed circuit including a bonding end in which a plurality of connecting pads are provided, a second base portion, a junction portion extending between the bonding end and the second base portion, and a plurality of traces extending from the second base portion to the bonding end; and a second connector that is mounted on the second base portion, wherein the first connector and the second connector are disposed side by side in a same plane, wherein a first support that is attached to the first base portion and supports the first connector, and  31PATENT Attorney Docket No.: TAI/2812US a second 
           Claims 3-12 and 14-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 12.

Relevant Arts
6)        A) Suzuki  (US 20060246748 A1) teaches “A coil assembly of a disk device includes a support frame on which a voice coil is fixed and a board unit connected to the 

             B) Lee et al. (US 20190067406 A1) teaches “Provided is an electronic device including a display panel including a base substrate, pixels, a first insulation layer, and panel pads spaced along a first direction from pixels and each arranged along a second direction crossing the first direction, a circuit board disposed on the display panel and connected to panel pads, and an adhesive interconnect layer disposed between the display panel and the circuit board and electrically connecting the display panel and the circuit board. The circuit board includes a flexible substrate including a top surface facing the base substrate, output pads disposed on the flexible substrate and connected to panel pads, each obliquely extending in the first and second directions and arranged along the second direction, an alignment pad spaced along the second direction from output pads, and a stress relaxation pad disposed between output pads and alignment pads and electrically connected from panel pads”.

 A second flexible printed circuit includes a bonding end in which multiple connecting pads are provided, a second base portion, a junction portion extending between the bonding end and the second base portion, and multiple traces extending from the second base portion to the bonding end. A second connector is mounted on the second base portion. The first connector and the second connector are arranged side by side in a same plane. These combinations have been found to be non-obvious over the prior art, hence claim 1, 3-12 and 14-20 are allowed.

                                                               
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848